Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 7, 2020

                                     No. 04-19-00737-CR

                                       Aidan VITELA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 5942
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER

       The State’s brief was originally due on October 5, 2020. On the due date, the State filed
an unopposed motion for a ninety-day extension of time to file its brief until January 4, 2021.
        The State’s motion is GRANTED. The State’s brief is due on January 4, 2021. Any
further request for an extension of time to file the State’s brief may be disfavored.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court